FILED
                                                                     FEBRUARY 2, 2017
                                                                  In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Detention of              )
                                               )         No. 33763-4-111
C.A.E,                                         )
                                               )
                                               )
                       Appellant               )         UNPUBLISHED OPINION


         KORSMO, J. -C.A.E. appeals from an order committing him to 180 days of

involuntary treatment at Eastern State Hospital (ESH). He contends that the State was

required to limit its proof efforts to only one prong of the commitment statute and that the

evidence did not support the commitment order. We affirm.

                                           FACTS

         Due to the nature of the evidentiary sufficiency challenge, we need to discuss the

facts of C.A.E.' s encounters with central Washington mental health treatment agencies in

some detail. This case has its original genesis in a complaint by a business that C.A.E.

was eating out of its dumpster. He was jailed, at the Okanogan County Jail, for trespass.

While in custody, C.A.E. refused to participate in the booking process, declined to attend

to his hygiene, made delusional and violent statements, and was generally
No. 33763-4-III
In re C.A.E.


uncommunicative. He was in custody at the jail for approximately two-and-a-half

months.

       At an April 14, 2015 mental health evaluation, the treating physician noted that

C.A.E. was unwilling to participate in the examination and appeared to suffer from

schizophrenia and paranoia. A petition for initial detention was filed in Okanogan

County on April 17, 2015. The petition was granted. Okanogan County then dropped all

charges against C.A.E. when he was found incompetent to stand trial. He was moved to

Mid Valley Hospital, where he underwent mental and physical examinations.

       When the lab results came back with multiple abnormalities, he was moved to

Bridges Evaluation and Treatment Center in Yakima. His blood pressure was so high the

medical doctors feared it would interfere with organ function.

       On April 21, 2015, C.A.E.'s treating mental health practitioner petitioned Yakima

County for a 14-day detention because C.A.E. exhibited delusions, psychosis, and

paranoia, refused to take his medicine, and made verbal threats of violence to those        !
                                                                                            !
                                                                                            1


around him. On April 24, 2015, a Yakima County court commissioner found that C.A.E.         I
                                                                                            i!
was gravely disabled and ordered the 14-day detention. On May 13, 2015, this detention      I
                                                                                            I
extended to 90 days of confinement. On June 2, 2015, C.A.E. transferred to ESH.             Il
                                                                                            i
      On July 31, 2015, Dr. Laura Seymour, C.A.E.'s treating psychiatrist and
                                                                                            I
professional designee of ESH, filed a petition in Spokane County Superior Court seeking
                                                                                            I
                                                                                            I
to extend the detention to 180 days, stating that C.A.E. continued to be gravely disabled
                                                                                            l
                                                                                            !
                                                                                            p
                                            2                                               !
                                                                                            i
No. 33763-4-III
In re C.A.E.


and that no less restrictive alternative treatment would suffice for his care. The petition

was supported by the affidavit of Patricia Gunderson, Ph.D., a licensed psychologist who

examined C.A.E. at ESH. She noted, for example, that C.A.E. denied any history of

mental illness and was surprised that his doctors were concerned about his high blood

pressure, as C.A.E. considered himself "young and healthy." C.A.E. received personal

service of notice of the hearing on August 3, 2015; the hearing was set for August 6,

2015.

        At the hearing, the State called Dr. Seymour, who testified that C.A.E. remained

paranoid and was uninterested in attending to his hygiene or other activities of daily

living. She stated that his paranoia made him disinclined to apply for government

benefits, and he preferred to live as a transient. C.A.E. then testified on his own behalf,

stating he was completely sane, no longer suffered from mental illness, and that his

troubles arose from the police who harassed him.

        At the conclusion of the hearing, the commissioner found C.A.E. continued to be

gravely disabled and ordered 180 days of confinement at ESH. C.A.E. timely filed his

appeal on September 3, 2015.

        On October 7, 2015, Dr. Seymour filed a motion recommending a less restrictive

alternative because C.A.E. had demonstrated stability, treatment compliance, and was

ready to leave the hospital setting. On October 9, 2015, a different Spokane County




                                             3
No. 33763-4-III
In re C.A.E.


commissioner released C.A.E. to the less restrictive alternative treatment of Carlyle Care

Center in Spokane.

                                        ANALYSIS

         This appeal presents issues concerning the notice of the pending commitment

hearing and the sufficiency of the evidence to support the commitment order. 1 We

address those two concerns in the order stated.

         Notice

         C.A.E. argues that because the petition form did not state why the mental health

professionals believed he was gravely disabled, he received insufficient notice of the case

against him. He did not seek clarification at the trial court and cites no relevant authority

limiting the State to one method of proving its case. Accordingly, we affirm on this

issue.

         "Generally, under the statute, RCW 71.05, persons may be involuntarily

committed for treatment of mental disorders if, as a result of such disorders, they either

( 1) pose a substantial risk of harm to themselves, others, or the property of others, or (2)

are gravely disabled." In re LaBelle, 107 Wn.2d 196, 201-202, 728 P.2d 138 (1986). See

RCW 71.05.150(1). In this case, C.A.E. was involuntarily committed under the gravely

disabled standard. In tum, that standard can be established when, as a result of a mental


         1
        C.A.E. also preemptively argues that the appeal is not moot. Since the State does
not contend otherwise, we will not address that contention.

                                              4
No. 33763-4-III
In re C.A.E.


disorder, a person is either "in danger of serious physical harm resulting from a failure to

provide for his or her essential human needs of health or safety" or "manifests severe

deterioration in routine functioning evidenced by repeated and escalating loss of

cognitive or volitional control over his or her actions and is not receiving such care as is

essential for his or her health or safety." RCW 71.05 .020( 17).

       Because involuntary commitment for mental disorders is a "massive curtailment of

liberty" requiring due process protections, the notice requirements are strictly construed.

Humphrey v. Cady, 405 U.S. 504, 509, 92 S. Ct. 1048, 31 L. Ed. 2d 394 (1972); In re

Cross, 99 Wn.2d 373, 382, 662 P.2d 828 (1983). The commitment statute provides that

the detainee must be provided with a copy of the petition for detention. RCW 71.05.300;

In re Det. ofDydasco, 135 Wn.2d 943,952,959 P.2d 1111 (1998). The petition must

"summarize the facts which support the need for further confinement," "describe in detail

the behavior of the detained person which supports the petition," and require "a statement

of all alternative grounds" on which it is based. RCW 71.05.290(2); Cross, 99 Wn.2d at

382.

       The purpose of providing notice is to "apprise the affected individual of, and

permit adequate preparation for, an impending hearing." Id. To accomplish this purpose,

the notice must indicate the issues the State will address at the hearing; if the notice meets

these standards, the affected person has received adequate notice and their due process

rights were not violated. Id.

                                              5
No. 33763-4-111
In re C.A.E.


       C.A.E. argues that the complaint is defective for failing to specify which definition

of "gravely disabled" the State intended to prove at trial. However, he cites no authority

limiting the State to one means of proving his disability. The statute permits proof of two

different means of establishing a grave disability. Nothing in the statute or in our case

law limits the State to attempting to prove the existence of a grave disability by only one

method. The petition form is not defective for failing to select a single alternative.

       A petition can still be unconstitutionally vague. Because the standard form used

does not require the State to identify which prong ofRCW 71.05.020(17) it is alleging

when identifying a person as gravely disabled and does not contain specific details of the

case, the statutorily required details must be found in the affidavits of the mental health

providers.

       That notice was provided here. In the affidavits attached to the petition, the State

summarized its version of events leading up to C.A.E.'s detention in Okanagan, Yakima,

and Spokane counties, and described his numerous paranoid, delusional outbursts, his

failure to attend to his hygiene and healthcare needs, and his lack of understanding

regarding trespassing on others' property and the law enforcement attention it draws; the

State psychologists discussed the likelihood that C.A.E. would fail to thrive in an

outpatient setting and concluded no less restrictive treatment than commitment at ESH

would suffice. See RCW 71.05.290(2); Cross, 99 Wn.2d at 382. The affidavits complied




                                             6
No. 33763-4-III
In re C.A.E.


with the requirements ofRCW 71.05.290 in terms of factual specificity and discussion of

the grounds for support ofC.A.E.'s commitment.

       Dr. Seymour's testimony at the hearing did not assert any new grounds for

commitment not raised in the petition and affidavit. Accordingly, the information

provided to C.A.E. in the petition was sufficient to inform him of the issues to be raised

in the hearing and provided him the time in which to prepare. Cross, 99 Wn.2d at 382.

Due process notice requirements were satisfied.

       Sufficiency of the Evidence

       C.A.E. also argues that the evidence did not support the commitment order. The

evidence supported both prongs of the gravely disabled standard.

       The burden of proof to support a 180-day commitment is clear, cogent, and

convincing evidence. RCW 71.05.310. That standard "means the ultimate fact in issue

must be shown by evidence to be 'highly probable.'" LaBelle, 107 Wn.2d at 209. The

reviewing court will not disturb the trial court's findings of "gravely disabled" if they are

"supported by substantial evidence." Id. If the findings are supported by substantial

evidence, the court then determines if the findings support the trial court's conclusions of

law and judgment. Id. Commitment is justified if either prong of the "gravely disabled"

standard is met. Id. at 202.

       To show that an individual is "in danger of serious physical harm resulting from a

failure to provide for his or her essential human needs of health or safety," RCW

                                              7
No. 33763-4-III
In re C.A.E.


71.05 .020( 17)(a), "the State must present recent, tangible evidence of failure or inability

to provide for such essential human needs as food, clothing, shelter, and medical

treatment which presents a high probability of serious physical harm within the near

future unless adequate treatment is afforded." LaBelle, 107 Wn.2d at 204-205. The

"failure or inability to provide for these essential needs must be shown to arise as a result

of mental disorder and not because of other factors." Id. at 205.

       In order to find someone gravely disabled under RCW 71.05 .020( l 7)(b ), the

evidence presented must include recent proof of significant loss of cognitive or volitional

control, and it "must reveal a factual basis for concluding that the individual is not

receiving or would not receive, if released, such care as is essential for his or her health

or safety." LaBelle, 107 Wn.2d at 208.

       The trial court's findings of fact, conclusions oflaw, and order are contained in a

form document. Clerk's Papers (CP) at 38-43. Although the document lacks detailed

findings of fact, it incorporates the petition and the affidavits of the ESH medical

professionals as findings. CP at 39-40. C.A.E. assigns error to the allegations of the

petitions and attached affidavits as incorporated into the trial court's findings of fact.

       The court did not err in finding C.A.E. gravely disabled. The affidavits, and the

testimony at the hearing, including testimony by C.A.E. himself, established that C.A.E.

suffered from unspecified paranoia and schizophrenia; had dangerously high blood

pressure; denied he had a mental disorder; intended to not take medications or to seek

                                               8
No. 33763-4-111
In re C.A.E.


treatment if released; failed to complete his activities of daily living; declined to apply for

benefits necessary for his health and well-being; and, would continue to live a transient

lifestyle, increasing his chances of run-ins with small-town law enforcement. For

example, his lack of understanding regarding the damage high blood pressure had on his

kidneys and his need for medication, evidenced his failure to tend to his health care

needs, presented a high probability of organ damage. LaBelle, I 07 Wn.2d at 204-205.

Similarly, his ongoing paranoid schizophrenic episodes, coupled with his statements and

testimony that it is not necessary for him to take antipsychotic medications, led the court

to find that he would not receive essential care if released. Id. at 208.

       The evidence supported the commitment order.

       Affirmed

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                                                                     j


                                              9